DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites a second vertical hole in the other of the upper side ribs but claim 1 recites a groove in the other of the upper side ribs.  The original disclosure describes a hole or groove but not both structures together.  Therefore the limitation is new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a second vertical hole but it is unclear if this is part of the groove formed in the other of the upper side ribs or f it is a separate component.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig (U.S. Patent No. 4,946,059) in view of Hallberg (U.S. Application Publication No. 2011/0114647).
Rehrig discloses a circulation box (10) comprising: five sides consisting of a base (14) and four vertical walls (12) extending upward from the base, and an open top, each of the four vertical walls being made of thin plates to lighten an overall weight of the circulation box and to increase production cost efficiency (Fig. 1, thin with respect to ribs); a plurality of ribs (36, 38) formed on outside surfaces of the four vertical walls in a direction orthogonal to the vertical walls so as to reinforce the walls in a horizontal direction thereof, said plurality of ribs including at least two adjacent upper side ribs (Fig. 3); and RFID chip fixing means integrated with at least one of the plurality of ribs for receiving and securing the RFID chip to the circulation box (44, 34), wherein the RFID fixing means comprises a restoring force of the ribs resulting from an elasticity of said ribs (col. 2, lines 21-39), and where the REID fixing means comprises a vertical groove (adjacent 42, the projections form the grooves) on an inside surface of one of the ribs and a vertical hole (44) formed in one of the ribs, said RFID chip being capable inserted into the vertical groove or vertical hole using external pressure to extend in the groove and hole. 
Rehrig fails to teach an RFID chip configured to be received by the fixing means.
Hallberg teaches that it is known in the art to provide a container with an RFID chip (par. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box of Rehrig with an RFID chip, so that the box could be identified. Note that the claims only require that the claims only require that the RFID is configured to be placed in the fixing means.  The modified structure would be capable of this arraignment and therefore reads on the current limitations.

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. The applicant’s arguments have been addressed in the modified rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733